Citation Nr: 1824842	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified before the Board at a hearing in front of a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veteran's claims file contains a transcript of that hearing.  The Veteran was notified of such and declined another Board hearing in a March 2014 correspondence. 

The Veteran presented testimony before Decision Review Officers in October 2011 and January 2015.  The Veteran's claims file contains transcripts of those hearings.  

In June 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for further development.

In a November 2016 decision, the Board denied the claims on appeal.  However, in a September 2017 order granting a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (CAVC) vacated the November 2016 decision and remanded the issues to the Board for further review. 

In September 2017, the Veteran waived his right to have the claims returned to the RO for adjudication in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus and entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of diabetes mellitus, which is presumed to be related to exposure to herbicide agents during his active military service.

2.  After resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of ischemic heart disease, which is presumed to be related to exposure to herbicide agents during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type 2, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.§1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type 2, and coronary artery disease, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The regulations also provide for presumptive service connection for early-onset peripheral neuropathy only if the condition manifests to a compensable degree within one year after the last date on which the Veteran was exposed to an herbicide agent.  Id.  

VA has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans.  VA has identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, that quality for this consideration.  As such, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, during the Vietnam era, from February 28, 1961, to May 7, 1975.  VBA Manual M21-1, IV.ii.1.H.5.b. (last accessed April 12, 2018).

In adjudicating these claims, the Board must assess the competence and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board finds that the first element of service connection, current disability, is met.  38 C.F.R. § 3.303.  June 2007 VA treatment records show diagnoses of diabetes mellitus, type II, and coronary artery disease.  Thus, the first element of service connection, present disability, has been met for the Veteran's claims for service connection for coronary artery and diabetes mellitus, type II.  See January 2011 Medical Treatment Record - Government Facility.

Regarding ischemic heart disease and diabetes, the only remaining issue is whether the Veteran was exposed to Agent Orange.

The Board notes that the Veteran asserts his ischemic heart disease and diabetes are a result of exposure to Agent Orange from his time at Udorn and Ubon Royal Thailand Air Force Base (RTAFB) and in the alternative, from a layover at the Tan Son Nhut Air Base in Vietnam on his way to jungle survival training in the Philippines in November 1967.  The Board will only address the Veteran's contention of exposure in Thailand as it finds the evidence is in relative equipoise to grant the Veteran's claims for service connection. 

The Veteran's personnel records show that he served as a pilot and as a flight training instructor.  Personnel records show that he was stationed in Thailand from October 1967 to July 1968.  He was at the Udorn RTAFB from October 1967 to January 1968, at Ubon RTAFB through May 1968, and returned to Udorn to complete his foreign service. 

At the Veteran's October 2011 DRO hearing, he testified that at times his aircraft was located at the far end of the flight line, which was next to the perimeter fence line.  Depending where his aircraft was located, it was between 50 to 250 feet from the fence.  The Veteran testified that he never saw Agent Orange being used, but that foliage around the fence line was never high.  He reiterated his assertion at the May 2013 Board hearing, stating that he had to take a road near the perimeter of the base around the flight line to get to his job from his barracks.  The Veteran also submitted a map of Udorn RTAFB.  See May 2013 correspondence.

The Board finds that the Veteran is competent to report service near the perimeter of the Udorn RTAFB base while stationed in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the Veteran served as a pilot, it is reasonable to assume that he was on the flight line, which, based on the map of Udorn RTAFB provided by the Veteran, appears to be close to the perimeter.  After a thorough review of the record, to include all lay evidence submitted by the Veteran and the Veteran's military records, the Board resolves reasonable doubt in the Veteran's favor and finds that he served near the air base perimeter based on the facts specific to this case.  His MOS, as well as his credible statements, establish that his duties likely required him to visit the portions of the base along the perimeter to fulfill his obligations as a pilot and as a flight training instructor.  Accordingly, herbicide exposure is conceded.  Thus, the second element of service connection is met. 38 C.F.R. §§ 3.303(a), 3.307, 3.309(e); Holton, 557 F.3d at 1366.

As noted previously, diabetes mellitus, type II, and ischemic heart disease, are listed in the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  Thus, service connection for diabetes mellitus, type II and ischemic heart disease is warranted.




ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for ischemic heart disease is granted. 


REMAND

Remand is required for additional development for the Veteran's claims for peripheral neuropathy of the lower extremities and erectile dysfunction as secondary to service-connected diabetes.  As the Veteran is now service connected for diabetes, the Veteran should be afforded a VA examination regarding his claims.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's peripheral neuropathy of the lower extremities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) Identify all current neurological disorders of the lower extremities. 

b) If a diagnosis is found, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed neurological disorder of the lower extremities had onset in, or is otherwise related to, active service.  

c) If a diagnosis is found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed neurological disorder of the lower extremities is caused by the service-connected diabetes.

d) If a diagnosis is found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed neurological disorder of the lower extremities is aggravated by the service-connected diabetes.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) If a diagnosis is found, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had onset in, or is otherwise related to, active service.  

b) If a diagnosis is found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is caused by the service-connected diabetes.

c) If a diagnosis is found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated by the service-connected diabetes.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


